Citation Nr: 1748409	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating prior to August 8, 2016, and in excess of 50 percent thereafter for a service-connected bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from December 1967 to December 1990.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In a September 2017 motion to withdraw appeal, the Veteran's representative expressed the Veteran's desire to withdraw his claim for entitlement to an initial compensable rating prior to August 8, 2016, and in excess of 50 percent thereafter for a service-connected bilateral foot disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an initial compensable rating prior to August 8, 2016, and in excess of 50 percent thereafter for a service-connected bilateral foot disability, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran expressed satisfaction with the increased rating assigned by the Agency of Original Jurisdiction (AOJ) for his bilateral foot disability, and asked that the issue be withdrawn.  This was confirmed in a motion to withdraw submitted by the Veteran's representative in September 2017.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The claim for entitlement to an initial compensable rating prior to August 8, 2016, and in excess of 50 percent thereafter for a service-connected bilateral foot disability is dismissed.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


